

EXHIBIT 10.34
fslrlogoa11.jpg [fslrlogoa11.jpg]




Form Cash-004


CASH INCENTIVE AWARD AGREEMENT under the FIRST SOLAR, INC. 2015 OMNIBUS
INCENTIVE COMPENSATION PLAN, between First Solar, Inc. (the “Company”), a
Delaware corporation, and the individual (the “Participant”) set forth on the
Grant Notice which incorporates this Form Cash-004 by reference.
This Cash Incentive Award Agreement including any addendum hereto and the Grant
Notice (collectively, this “Award Agreement”) set forth the terms and conditions
of this Cash Incentive Award (this “Award”) that is being granted to the
Participant set forth on the Grant Notice on the date set forth in the Grant
Notice (such date, the “Grant Date”), under the terms of the First Solar, Inc.
2015 Omnibus Incentive Compensation Plan (the “Plan”) for the amount set forth
in the Grant Notice. The Award is subject to the all terms and conditions of
this Award Agreement and the Plan, including without limitation, THE DISPUTE
RESOLUTION PROVISIONS SET FORTH IN SECTION 12 OF THIS CASH INCENTIVE AWARD
AGREEMENT.
* * *
SECTION 1.     The Plan. This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan, on the one hand, and the terms of this
Award Agreement, on the other hand, the terms of the Plan shall govern.
SECTION 2.     Definitions. The following terms are defined in this Award
Agreement, and shall when capitalized have the meaning ascribed to them in this
Award Agreement in the locations set forth below.
Defined Term
Cross-Ref.
 
Defined Term
Cross-Ref.
“Addendum”
Section 16
 
“Employer”
Section 3(b)
“Affiliate”
Section 3(a)
 
“Grant Date”
Paragraph 2
“Award”
Paragraph 2
 
“Participant”
Paragraph 1
“Award Agreement”
Paragraph 2
 
“Plan”
Paragraph 2
“Business Day”
Section 13
 
“Tax-Related Items”
Section 6
“Company”
Paragraph 1
 
“Vesting Date”
Section 3(a)

Capitalized terms that are not defined in this Award Agreement shall have the
meanings used or defined in the Plan.
SECTION 3.     Vesting and Payment.




--------------------------------------------------------------------------------




(a)     Vesting. Except as otherwise determined by the Committee in its sole
discretion, the Participant shall vest in accordance with the vesting date(s)
set forth in the Grant Notice (each a “Vesting Date”); provided that the
Participant is actively employed by the Company or an Affiliate on the relevant
Vesting Date. For purposes of this Agreement, an “Affiliate” of the Company is
an individual or entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.
(b)     Payment. The portion of the Award that vests on the relevant Vesting
Date will be paid to the Participant in cash, less Tax-Related Items, as defined
in Section 6, as soon as administratively practicable following the applicable
Vesting Date, and in no event later than March 15th of the calendar year
following the calendar year in which the Vesting Date occurs. No interest will
be paid on the Award and the amounts will not be adjusted for inflation. The
Award is denominated in U.S. dollars, but the Company shall pay, or shall cause
Participant’s employer (the “Employer”) to pay, all amounts distributable under
the Award in local currency through local payroll. Any amount that may become
payable hereunder will be converted from U.S. dollars into local currency on the
applicable Vesting Date at the exchange rate reported on the applicable Vesting
Date in the Wall Street Journal (or such other reliable source as may be
selected from time to time by the Company in its discretion).
SECTION 4.     Forfeiture. Unless the Committee determines otherwise, if the
Participant’s rights with respect to the Award pursuant to this Award Agreement
do not vest prior to the date on which the Participant’s employment with the
Company and/or its Affiliates terminates for any reason, the Participant’s
rights with respect to such Award shall immediately terminate, and the
Participant will not be entitled to receive any payments with respect thereto
(as further described in Section 7(i) below).
SECTION 5.     Non-Transferability. Unless otherwise provided by the Committee
in its discretion, the Award may not be sold, assigned, alienated, transferred,
pledged, attached or otherwise encumbered. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of an Award in
violation of the provisions of this Section 5 shall be void.
SECTION 6.     Responsibility for Taxes.
(a)     Regardless of any action the Company or the Employer, takes with respect
to any or all federal, state or local income tax, social security contributions,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan that are legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and that such liability may exceed the amount actually withheld
by the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, without limitation, the grant, vesting or payment of
the Award; and (2) do not commit to and are under no obligation to structure the
terms of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax and/or social security contributions in more
than one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)     Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to the Company and/




--------------------------------------------------------------------------------




or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by withholding from the amount of the cash payment made pursuant to the
Award, the Participant’s wages or other compensation payable to Participant by
the Company and/or the Employer.
SECTION 7.     Nature of Award. As a condition to receipt of this Award, the
Participant acknowledges, understands and agrees that:
(a)     the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Award Agreement;
(b)     this Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future awards of cash, or benefits in
lieu of cash awards, even if cash awards have been granted repeatedly in the
past;
(c)     all decisions with respect to future cash awards, if any, will be at the
sole discretion of the Company;
(d)     the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship at any time;
(e)     the Participant’s participation in the Plan is voluntary;
(f)     the Award not intended to replace any pension rights or compensation;
(g)     this Award and the Participant’s participation in the Plan will not be
interpreted to form or amend an employment agreement or relationship with the
Company or any Affiliate;
(h)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment or other service relationship by the Company or the Employer (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any), and, in consideration of the
Award, the Participant agrees not to institute any claim against the Company,
the Employer or any other Subsidiary or Affiliate;
(i)     except as otherwise provided by the Committee or the Grant Notice, in
the event of termination of the Participant’s employment, the Participant’s
right to vest in the Award under the Plan, if any, will terminate effective as
of the date the Participant is no longer actively employed; the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively employed for purposes of the Award;
(j)     unless otherwise agreed with the Company, the Award is not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Subsidiary or an Affiliate;
(k)     the Award and the benefits under the Plan, if any, will not
automatically transfer to a successor company in the case of a Change of Control
or a merger, takeover, or transfer of liability of the Employer; and




--------------------------------------------------------------------------------




(l)     neither the Company nor the Employer or any Affiliate shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant.
SECTION 8.     No Advice Regarding Grant. Nothing in this Award Agreement should
be viewed as the provision by the Company of any tax, legal, or financial
advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan. The Participant understands and agrees
that Participant should consult with the Participant’s own personal tax, legal
and financial advisors regarding the Participant’s participation in the Plan
before taking any action in relation thereto.
SECTION 9.     Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Receipt of this Award is conditioned upon the
Participant’s consent to such electronic delivery and the Participant’s
agreement to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.
SECTION 10.     Successors and Assigns of the Company. The terms and conditions
of this Award Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.
SECTION 11.     Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 12.     Dispute Resolution.
(a)     Jurisdiction and Venue. Notwithstanding any provision in any employment
agreement between the Participant and the Company or any Affiliate, the
Participant and the Company hereby irrevocably submit to the exclusive
jurisdiction of (i) the United States District Court for the District of
Delaware and (ii) the courts of the State of Delaware for the purposes of any
action, suit or other proceeding arising out of this Award Agreement or the
Plan. The Participant and the Company agree to commence any such action, suit or
proceeding either in the United States District Court for the District of
Delaware or, if such action, suit or other proceeding may not be brought in such
court for jurisdictional reasons, in the courts of the State of Delaware. The
Participant and the Company further agree that service of any process, summons,
notice or document by U.S. registered mail (or its equivalent in the
Participant’s country of residence) to the applicable address set forth in
Section 13 below shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which the Participant has
submitted to jurisdiction in this Section 12(a). The Participant and the Company
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Award Agreement or the Plan
in (A) the United States District Court for the District of Delaware, or (B) the
courts of the State of Delaware, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)     Waiver of Jury Trial. Notwithstanding any provision in the Participant’s
employment agreement, if any, between the Participant and the Company, the
Participant and the Company hereby waive, to the fullest extent permitted by
applicable law, any right either may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Award Agreement or the Plan.




--------------------------------------------------------------------------------




(c)     Confidentiality. The Participant hereby agrees to keep confidential the
existence of, and any information concerning, a dispute described in this
Section 12, except that the Participant may disclose information concerning such
dispute to the court that is considering such dispute or to the Participant’s
legal counsel (provided that such counsel agrees not to disclose any such
information other than as necessary to the prosecution or defense of the
dispute).
SECTION 13.     Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail (or its equivalent in the Participant’s country of residence),
return receipt requested, postage prepaid, addressed to the other party as set
forth below:
If to the Company:
First Solar, Inc.
350 W Washington Street, Suite 600
Tempe, AZ 85281
Attention: Stock Plan Administrator
If to the Participant:
To the address most recently supplied to the Company and set forth in the
Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. For this purpose, “Business Day” means a day that is not a Saturday, a
Sunday or a day on which banking institutions are legally permitted to be closed
in Phoenix, Arizona, U.S.
SECTION 14.     Governing Law. This Award Agreement shall be deemed to be made
in the State of Delaware, and the validity, construction and effect of this
Award Agreement in all respects shall be determined in accordance with the laws
of the State of Delaware, without giving effect to the conflict of law
principles thereof.
SECTION 15.     Headings. Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.
SECTION 16.     Country-Specific or Other Addenda.
(a)     Notwithstanding any provisions in this Award Agreement or the Plan, this
Award shall be subject to such special terms and conditions set forth in any
Addendum attached hereto (“Addendum”) or as may later become applicable, as
described herein.
(b)     If the Participant becomes subject to the laws of a jurisdiction to
which an Addendum applies, the special terms and conditions for such
jurisdiction will apply to this Award to the extent the Committee determines
that the application of such terms and conditions is necessary or advisable to
comply with local laws or to facilitate the administration of the Plan; and
provided the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Award.
(c)     Any Addenda attached hereto shall be considered a part of this Award
Agreement.




--------------------------------------------------------------------------------




SECTION 17.     Severability. The provisions of this Award Agreement are
severable, and, if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions
nevertheless shall be binding and enforceable.
SECTION 18.     Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Participant’s rights under this Award Agreement shall not to that
extent be effective without the Participant’s consent (it being understood,
notwithstanding the foregoing proviso, that this Award Agreement and the Award
shall be subject to the provisions of Section 7(c) of the Plan).
SECTION 19.     Imposition of Other Requirements. The Company reserves the right
to impose other requirements on the Participant’s participation in the Plan and
on the Award, to the extent that the Company determines it is necessary or
advisable to comply with local law or facilitate the administration of the Plan,
and to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
SECTION 20.     Acceptance of Terms and Conditions. As a condition to receipt of
this Award, the Participant confirms that he/she has read and understood the
documents relating to this Award (i.e., the Plan, this Award Agreement,
including any Addendum) and accepts the terms of those documents accordingly.
SECTION 21.     Counterparts. Where signature of this Award Agreement is
contemplated in the Grant Notice or any Addendum, this Award Agreement may be
signed in counterparts, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
SECTION 22.     Code Section 409A. This Award is intended to be exempt from the
application of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. Anything to the contrary in the Plan or this Award
Agreement requiring the consent of the Participant notwithstanding, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this Award
Agreement to ensure that the Award qualifies for exemption from or comply with
Section 409A of the Code; provided, however, that the Company makes no
representations that the Award will be exempt from or comply with Section 409A
of the Code, and makes no undertaking to preclude Section 409A of the Code from
applying to the Award, and the Company will have no liability to the Participant
or any other party if a payment under this Award Agreement that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee with respect thereto.
SECTION 23.     Waiver. The Participant acknowledges that a waiver by the
Company of breach of any provision of the Award Agreement shall not operate or
be considered as a waiver of any other provision of the Award Agreement, or of
any subsequent breach by the Participant or any other participant.
SECTION 24.     Foreign Asset/Account, Exchange Control and Tax Reporting. The
Participant acknowledges that, depending on his or her country, the Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of cash
derived from his or her participation in the Plan in, to




--------------------------------------------------------------------------------




and/or from a brokerage/bank account or legal entity located outside the
Participant’s country. The applicable laws of the Participant’s country may
require that the Participant report such accounts, assets, the balances therein,
the value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and is advised to consult his or
her personal legal advisor on this matter.








--------------------------------------------------------------------------------





ADDENDUM
ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO
AWARD AGREEMENT (CASH-004)
TERMS AND CONDITIONS
This Addendum, which is part of the Award Agreement, includes additional terms
and conditions that govern the Award and that will apply to the Participant if
he or she is a citizen of or resides in one of the countries listed below.
Capitalized terms that are not defined in this Addendum shall have the meanings
used or defined in the Award Agreement or the Plan.
NOTIFICATIONS
This Addendum also includes information regarding securities, exchange control
and certain other issues of which the Participant should be aware with respect
to his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the countries set forth
below as of September 2016. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely
solely on this Addendum for information relating to the consequences of
participating in the Plan because such information may be outdated when the
Participant’s Award vests.
In addition, the information set forth in this Addendum is general in nature and
may not apply to the Participant’s particular situation. As a result, the
Company is not in a position to assure the Participant of any particular result.
The Participant therefore is advised to seek appropriate professional advice as
to the application of relevant laws in the Participant’s country to the
Participant’s particular situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she currently is working, or transfers to a different country
after the Grant Date, the information set forth in this Addendum may not apply
to the Participant.
ALL COUNTRIES OUTSIDE THE U.S.
Data Privacy. (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of personal
data set forth in this Award Agreement and any other Award grant materials by
and among, as applicable, the Employer, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
(b) The Participant understands that the Company and the Employer may hold
certain personal information about him/her, including, without limitation, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any directorships held in the Company, details of all
Awards or any other entitlement in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
(c) The Participant understands that Data will be transferred to a service
provider selected by the Committee which is assisting the Company with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant




--------------------------------------------------------------------------------




understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the Company, the
service provider and any other possible recipients that may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
participation of Participant and other participants in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he/she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative or the Company’s Stock Plan Administrator. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant the Award or other equity awards to
Participant or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing the Participant’s consent will not
adversely affect the Participant’s employment status or service with the
Employer; the only consequences of refusing or withdrawing consent is it may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of a refusal to consent or withdrawal of
consent, the Participant may contact his/her local human resources
representative or the Company’s Stock Plan Administrator.
Language. If the Participant receives the Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
AUSTRALIA
There are no country-specific provisions.
BELGIUM
NOTIFICATIONS
Tax Reporting Notification. The Participant must report any taxable income
attributable to the Award on the Participant’s annual tax return.
Foreign Asset/Account Reporting Notification. The Participant must report any
bank accounts opened and maintained outside Belgium on the Participant’s annual
tax return. In a separate report, the Participant is required to report to the
National Bank of Belgium any bank accounts opened and maintained outside
Belgium. This report, as well as additional information on how to complete it,
can be found on the website of the National Bank of Belgium, www.nbb.be, under
the Kredietcentrales / Centrales des crédits caption.




--------------------------------------------------------------------------------




BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Award, the Participant agrees to comply
with applicable Brazilian laws and pay any and all applicable taxes associated
with the cash payment upon vesting of the Award.
CANADA
TERMS AND CONDITIONS
Termination of Employment. The following provision replaces Section 7(i) of the
Award Agreement:
Except as otherwise provided by the Committee or the Grant Notice, in the event
of termination of the Participant’s employment (regardless of the reason for
such termination and whether or not later found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), the Participant’s
right to vest in the Award under the Plan, if any, will terminate effective as
of the date that is the earlier of (i) the date on which the Participant’s
employment is terminated by the Company or the Employer, (ii) the date on which
the Participant receives a notice of termination of employment from the Company
or the Employer, or (iii) the date on which the Participant is no longer
providing active services to the Company or Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law; the
Committee shall have the exclusive discretion to determine when the Participant
is no longer employed for purposes of the Award (including whether the
Participant may still be considered to be providing services while on a leave of
absence).
The following terms and conditions apply if the Participant is in Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements the “Data Privacy” provision set forth above in
this Addendum:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Affiliate to disclose
and discuss the Plan with their advisors. The Participant further authorizes the
Company and any Affiliate to record and keep such information in the
Participant’s employment file.
French Language Acknowledgment. The following provision supplements the
“Language” provision set forth above in this Addendum:
The parties acknowledge that it is their express wish that this Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or directly hereto, be drawn up
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.




--------------------------------------------------------------------------------




CHILE
There are no country-specific provisions.
CHINA
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the Award, the Participant confirms having read
and understood the Plan and the Award Agreement, including all terms and
conditions included therein, which were provided in the English language.
Participant accepts the terms of those documents accordingly.
En acceptant ces <<Award>>, le Participant confirme avoir lu et compris le Plan
et le convention, incluant tous leurs termes et conditions, qui ont été transmis
en langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.
GERMANY
There are no country-specific provisions.
HONDURAS
There are no country-specific provisions.
INDIA
There are no country-specific provisions.
INDONESIA
There are no country-specific provisions.
JAPAN
There are no country-specific provisions.
JORDAN
There are no country-specific provisions.
MALAYSIA
TERMS AND CONDITIONS
Data Privacy. The following provision replaces the “Data Privacy” provision set
forth above in this Addendum:




--------------------------------------------------------------------------------




The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award Agreement and any other Plan
participation materials by and among, as applicable, the Company, the Employer
and any other Affiliate or any third parties authorized by same in assisting in
the implementation, administration and management of the Participant’s
participation in the Plan. 
The Participant may have previously provided the Company and the Employer with,
and the Company and the Employer may hold, certain personal information about
the Participant, including, but not limited to, his or her name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
directorships held in the Company, details of all Awards or any other
entitlement in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant also authorizes any transfer of Data, as may be required, to
such service provider as may be selected by the Company from time to time, which
is assisting the Company with the implementation, administration and management
of the Plan.  The Participant acknowledges that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
to the Participant’s country, which may not give the same level of protection to
Data.  The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting his or her
local human resources representative. The Participant authorizes the Company,
the stock plan service provider and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Participant’s participation in the Plan to receive, possess,
use, retain and transfer Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing his or her local human
resources representative, whose contact details are No 8, Jalan Hi-Tech 3/3
Zon Indusrtri Fasa 3, Kulim Hi Tech Park
09000, Kulim, Kedah Darul Aman Malaysia. 
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Participant does not consent, or if
the Participant later seeks to revoke the consent, his or her status and career
with the Company and the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the consent is that the Company
would not be able to grant future Awards to the Participant or administer or
maintain such Awards.  Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan. For more information on the consequences of the refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.
Peserta dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa bahan penyertaan Pelan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Penerima Perkhidmatan dan Syarikat Induk
atau Anak Syarikat lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan
Peserta dalam Pelan tersebut.
Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Penerima
Perkhidmatan dengan, dan Syarikat dan Penerima Perkhidmatan mungkin memegang,
maklumat peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad
kepada, namanya, alamat rumah dan nombor telefon, alamat emel, tarikh lahir,
insurans sosia, nombor pasport atau pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa jawatan pengarah yang dipegang dalam Syarikat,butir-butir semua
Anugerah atau apa-apa hak bagi faedah Peserta (“Data”), untuk tujuan yang
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan sebagaimana yang dipilih oleh
Syarikat dari semasa ke semasa, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan . Peserta mengakui bahawa penerima-penerima ini
mungkin berada di negara Peserta atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negaraPeserta, yang mungkin tidak boleh
memberi tahap perlindungan yang sama kepada Data. Peserta faham bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatannya. Peserta memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaannya dalam Pelan tersebut. Peserta faham bahawa Data akan
dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan
menguruskan penyertaannya dalam Pelan tersebut. Peserta faham bahawa dia boleh,
pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatannya , di mana butir-butir hubungannya adalah No 8, Jalan Hi-Tech 3/3
Zon Indusrtri Fasa 3, Kulim Hi Tech Park
09000, Kulim, Kedah Darul Aman Malaysia.
 Selanjutnya, Pesertamemahami bahawa dia memberikan persetujuan di sini secara
sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan
persetujuannya , statusnya sebagai Pemberi Perkhidmatan dan kerjayanya dengan
Penerima Perkhidmatan tidak akan terjejas; satunya akibat buruk jika dia tidak
bersetuju atau menarik balik persetujuannya adalah bahawa Syarikat tidak akan
dapat memberikan Anugerah kepada Peserta atau mentadbir atau mengekalkan
Anugerah tersebut. Oleh itu, Peserta faham bahawa keengganan atau penarikan
balik persetujuannya boleh menjejaskan keupayaannya untuk mengambil bahagian
dalam Pelan tersebut. Untuk maklumat lanjut mengenai akibat keengganannya untuk
memberikan keizinan atau penarikan balik keizinan,Peserta fahami bahawa dia
boleh menghubungi wakil sumber manusia tempatannya .







--------------------------------------------------------------------------------




MEXICO


TERMS AND CONDITIONS


Labor Law Acknowledgment. By accepting the Award grant, the Participant
acknowledges that he or she understands and agrees that: (a) the Award is not
related to the salary and other contractual benefits provided to the Participant
by the Employer; and (b) any modification of the Plan or its termination shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment.


Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Participant.


The Company, with registered offices at 350 West Washington Street 600 Tempe,
Arizona 85281, United States of America is solely responsible for the
administration of the Plan and participation in the Plan does not, in any way,
establish an employment relationship between the Participant and the Company
since the Participant is participating in the Plan on a wholly commercial basis
and the sole employer is a Mexican legal entity that employs the Participant and
to which he/she is subordinated, nor does it establish any rights between the
Participant and the Employer.


Plan Document Acknowledgment. By accepting the Award grant, the Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Award Agreement in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement.


The Participant further acknowledges that having read and specifically and
expressly approved the terms and conditions in the Section 7 of the Award
Agreement, in which the following is clearly described and established: (a)
participation in the Plan does not constitute an acquired right; (b) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; and (c) participation in the Plan is voluntary.


Finally, the Participant does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and the Participant therefore grants a full and broad release to the
Employer and the Company (including its Affiliates) with respect to any claim
that may arise under the Plan.


Spanish Translation    


Reconocimiento de la Ley Laboral. Al aceptar el Beneficio, el Participante
reconoce y acepta que: (a) las Unidades no se encuentran relacionadas con su
salario ni con otras prestaciones contractuales concedidas por parte del patrón;
y (b) cualquier modificación del Plan o su terminación no constituye un cambio o
impedimento de los términos y condiciones del empleo del Participante.


Declaración de la Política. La invitación que hace la Compañía bajo el Plan es
unilateral y discrecional, por lo que la Compañía se reserva el derecho absoluto
de modificar e interrumpir el mismo en cualquier tiempo, sin ninguna
responsabilidad para el Participante.


La Compañía, con oficinas ubicadas en 350 West Washington Street 600 Tempe,
Arizona 85281, Estados Unidos de America, es la única responsable de la
administración y participación en el Plan, así como de la adquisición de
acciones, por lo que de ninguna manera podrá establecerse una relación




--------------------------------------------------------------------------------




de trabajo entre el Participante y la Compañía, ya que el Participante participa
únicamente en de forma comercial y su único patrón lo es Patrón es una empresa
Mexicana a quien se encuentra subordinado; la participación en el Plan tampoco
genera ningún derecho entre el Participante y el Patrón.


Reconocimiento del Plan de Documentos. Al aceptar el Beneficio, el Participante
reconoce que ha recibido una copia del Plan, que lo ha revisado junto con el
Convenio, y que ha entendido y aceptado completamente las disposiciones
contenidas en el Plan y en el Convenio.


Adicionalmente, al firmar el presente documento, reconoce que ha leído y
aprobado de manera expresa y específica los términos y condiciones contenidos en
el apartado 7 del Convenio, el cual claramente establece y describe: (a) que la
participación en el Plan no constituye un derecho adquirido; (b) que el Plan y
la participación en el mismo es ofrecida por la Compañía en forma totalmente
discrecional; (c) la participación en el Plan es voluntaria; y (d) que la
Compañía, así como sus afiliadas no son responsables por cualquier detrimento en
el valor de las acciones que integran el Beneficio.


Finalmente, el Participante acepta no reservarse ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga a su patrón el más amplio y completo finiquito que en
derecho proceda, así como a la Compañía, a sus afiliadas, respecto a cualquier
demanda que pudiera originarse derivada del Plan.


MOROCCO


There are no country-specific provisions.


NETHERLANDS


TERMS AND CONDITIONS


Labor Law Acknowledgment. By accepting the Award, the Participant acknowledges
that: (i) the Award is intended as an incentive to remain employed with the
Employer and is not intended as remuneration for labor performed; and (ii) the
Award is not intended to replace any pension rights or compensation.


PHILIPPINES


There are no country-specific provisions.


SAUDI ARABIA


There are no country-specific provisions.


SINGAPORE
There are no country-specific provisions.
THAILAND




--------------------------------------------------------------------------------




There are no country-specific provisions.
TURKEY
There are no country-specific provisions.
UNITED ARAB EMIRATES
There are no country-specific provisions.
VIETNAM
There are no country-specific provisions.


